923 S.W.2d 569 (1996)
Glenn Samuel COLLINS, III, Petitioner,
v.
Dana Lynn COLLINS, Respondent.
No. 95-0803.
Supreme Court of Texas.
February 9, 1996.
Rehearing Overruled April 4, 1996.
J. Ken Nunley, Boerne, Richard R. Orsinger, Thomas Black, San Antonio, for petitioner.
Maurice Bresenhan, Houston, for respondent.
PER CURIAM.
The court of appeals holds, in part, that the trial court erred in allowing two witnesses to testify to the market value of a corporation, of which they were the principal managers and sole stockholders, because they did not supplement their deposition testimony in which each stated that he did not plan to testify at trial about the value of the corporation. 904 S.W.2d 792, 799-802. Unlike the dissenting justices in the court of appeals, we do not read the court of appeals' opinion so broadly as to require supplementation of a fact witness' deposition testimony generally, or in any situation other than when a witness renders an expert opinion. See id. at 806-08 (Hedges, J., dissenting). With this understanding, we deny the applications for writ of error.